DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statements filed on 11/24/20 and 07/09/21, have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
3.	The drawings, filed on 11/24/20, are accepted.

Specification
4.	Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
  
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8.	Claims 1 and 8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Taira et al. (2018/0088288 A1) in view of Taira et al. (US 2019/0033531 A1).
With respect to claim 1, Taira et al. (figures 1 and 5) disclose a 
duplex optical connector plug comprising a first optical connector assembly (11a) including a first plug frame (20a) configured to house a first ferrule (19a) that axially extends and retains a first optical fiber (24a), the first plug frame (20a) including a first top wall (33) 
Taira et al do not explicitly disclose a first abutting projection formed at a front end of the first engagement latch and configured to abut on a front end positioned on an axially front side of the first top wall and a second abutting projection formed at a front end of the second engagement latch and configured to abut on a front end positioned on an axially front side of the second top wall.
However, Taira et al. (US 2019/0033531 A1) (figure 12) teach a device including a first and second abutting projections (42) formed at a front end of the first and second engagement latches (40) and configured to abut on a front end positioned on an axially front side of the first and second top walls (27 of the plug frame 12) (figure 12). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Taira et al. to include the above features (accordance with the teaching of Taira (US 2019/0033531 A1)) for the purpose of preventing the engagement protrusion portion disengaged and maintaining an optical connection atate of the connector plug and the adapter ([0092]).
With respect to claim 8, Taira et al. (figures 1, 5 and 7-8) disclose the duplex optical connector plug, further comprising a slider (16a)axially slidably coupled to the outer housing (15a), wherein the first and second engagement latches (71) include push-down mechanisms ([0021]) configured to maintain the engagement of the first and second engagement latches 
With respect to claim 9, Taira et al. (figures 1, 5 and 7-8) disclose the duplex optical connector plug, wherein the push-down mechanisms include46Attorney Docket No.: SEG-US203074P a first inclined projection (82) formed at the first horizontal portion and inclined upward axially rearward; a second inclined projection (82) formed at the second horizontal portion and inclined upward axially rearward; a first inclined recess (38a) positioned on a first lateral side of the slider (16a) and configured to slidably abut on the first inclined projection (82), the first inclined recess (38a) being inclined upward axially rearward and recessed; and a second inclined recess (38a) positioned on a second lateral side of the slider (16a) and configured to slidably abut on the second inclined projection (82), the second inclined recess (38a) being inclined upward axially rearward and recessed (figures 5, 7, 8 and [0153-0155]). 
	With respect to claim 10, Taira et al. disclose the duplex optical connector plug, further comprising an optical fiber cord mounted on an axial rear side of the duplex optical connector plug ([0129]).


    PNG
    media_image1.png
    477
    716
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    380
    736
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    296
    717
    media_image3.png
    Greyscale




Allowable Subject Matter
9.	Claims 2-7 and 11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art fails to disclose the duplex optical connector plug, wherein the first engagement latch includes a first coupling part coupled to the third top wall; and a first elastic deformation part continuous to the first coupling part and extending axially frontward from the first coupling part and extending axially frontward from the front end opening of the outer housing, the first elastic deformation part 43Attorney Docket No.: SEG-US203074P including a first horizontal portion extending horizontally and axially frontward from the first coupling part, and a first inclined portion continuous to the first horizontal portion and extending, while being inclined downward, axially frontward from the first horizontal portion toward the first top wall, and wherein the second engagement latch includes: a second coupling part coupled to the third top wall; and a second 
	Claims 3-7 and 11-20 depend from claim 2.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wong et al. (US 2016/0116685 A1) disclose a latching connector and Leight et al. (US 2020/0301079 A1) teach a duplex ferrule.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Thomas Hollweg can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883